DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending in the instant application.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-18, drawn to An analgesic composition for relieving peripheral neuropathy, the analgesic composition comprising: an aqueous phase and a silicone phase provided as a water-in-silicone inverse phase emulsion; the aqueous phase comprising magnesium sulfate, at least one water-soluble carrier, at least one preservative, a source of vitamin B12, and water; and the silicon phase comprising at least one water-insoluble carrier, a primary emulsifier, and a skin conditioning agent (claim 1), classified in classes/subclasses, including but not limited to, A61K 33/04 (Sulfur compounds thereof). 
II.	Claim 19, drawn to A method of manufacturing an analgesic composition for relieving peripheral neuropathy, the method comprising: blending two or more aqueous constituents in water to form an aqueous phase, wherein the two or more aqueous constituents include magnesium sulfate in an amount of about 20 to about 25 weight percent and vitamin B12 in an amount of about 0.1 to about 0.2 weight percent, and wherein the aqueous constituents are blended until the magnesium sulfate is dissolved in the aqueous phase; blending two or more water-insoluble constituents to form a silicone phase, wherein the two or more water-insoluble constituents include at least one water-insoluble carrier and a primary emulsifier; and mixing the aqueous phase into the silicone phase to provide an water-in-silicone inverses-phase emulsion, classified in es/subclasses, including but not limited to, A61K 9/107 (Emulsions).
III.	Claim 20, drawn to An analgesic composition for relieving peripheral neuropathy, the analgesic composition comprising: an aqueous phase comprising: magnesium sulfate in an amount of about 15 to about 30 weight percent of the total weight of the composition… a humectant in an amount of about 1 to about 10 weight percent of the total weight of the composition… and C12-15 alkyl benzoate in an amount of about 0.5 to about 5.0 weight percent of the total weight of the composition; wherein the aqueous and silicone phases are provided as a water-in-silicone inverse phase emersion, classified in classes/subclasses, including but not limited to, A61K 9/0014 (Skin, i.e. galenical aspects of topical compositions).

Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, Invention I is directed to a composition comprising at least one water-soluble carrier, at least one preservative, and a skin conditioning agent, whereas Invention II is directed to a method comprising blending two or more aqueous constituents and blending two or more water-insoluble constituents, in which at least one water-soluble carrier, at least one preservative, and a skin conditioning agent are not required. Thus, they are not disclosed as capable of use together and they have different designs and modes of operation.

Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, Invention II is directed to a method comprising 

Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, Invention I is directed to a composition comprising at least one water-soluble carrier, at least one preservative, and a skin conditioning agent, in which a humectant and C12-15 alkyl benzoate are not required, whereas Invention III is directed to a composition comprising a humectant and C12-15 alkyl benzoate. Thus, they are not disclosed as capable of use together and they have different designs and modes of operation.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions have acquired separate statutory categories in the art in view of different or distinct inventions.
The inventions require different fields of search for separate statutory categories and genus/species (e.g., multiple classes/subclasses, electronic resources, search strategy, or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Election of Species Requirement
This application contains claims directed to the following patentably distinct species. Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
If Applicant elects the Group I invention, Applicant is further required to choose from the following species.
(a) One specific primary emulsifier, in claims 5, 11, and 12; and


The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species or groupings of patentably distinct species require a different field of search (e.g. searching multiple classes/subclasses or electronic resources, or employing different search strategy or search queries).
The structurally distinct primary emulsifiers require different fields of search.
The primary emulsifiers are biologically distinct, and require different fields of search. 
The structurally distinct forms of a topical application require different fields of search.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/YIH-HORNG SHIAO/               Primary Examiner, Art Unit 1623